Citation Nr: 0124919	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  95-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis as 
secondary to the service-connected residuals of injuries to 
the left and right knees, with arthritis.

2.  Entitlement to an increased evaluation for the residuals 
of injury to the left knee with arthritis currently evaluated 
as 20 percent disabling.  

3.  Entitlement to an increased evaluation for the residuals 
of injury to the right knee with arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

1.  Thrombophlebitis is unrelated to service.

2.  The veteran's disability, in either knee, is analogous to 
limitation of motion no more severe than flexion to 20 
degrees or extension to 15 degrees.

3.  The veteran does not experience recurrent subluxation or 
lateral instability in either knee.


CONCLUSIONS OF LAW

1.  Thrombophlebitis was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 38 U.S.C.A. §§ 3.303, 3.304 (2001).  

2.  The criteria for a rating in excess of 20 percent for 
residuals of injury to the left knee with arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5257 (2001).

3.  The criteria for a rating in excess of 20 percent for 
residuals of injury to the right knee with arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Thrombophlebitis

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, a 
disease that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

Service medical records, which document trauma to both knees 
during service, do not make reference to the presence of 
thrombophlebitis.  A June 1995 entry references the presence 
of superficial thrombophlebitis for the prior month or two.  
Subsequent records from July 1995 also reference the presence 
of phlebitis.  

Although the veteran maintains that thrombophlebitis is 
etiologically related to service, evidence associated with 
the claims file indicates otherwise.  During a VA examination 
in November 1996, an examiner, who reviewed the claims file, 
observed that the veteran had significant trauma to the legs 
during service involving hematoma formation and calcification 
with phleboliths.  The examiner felt that this trauma 
resulted in some degree of vascular injury, that venous 
vessels could have been injured at the time, and that injury 
of the venous vessels would have predisposed the veteran to 
further venous problems such as thrombophlebitis in 
subsequent years.  The examiner qualified this opinion by 
suggesting that obesity likely played a role in producing 
thrombophlebitis.  

Although the examiner's opinion raises the possibility that 
thrombophlebitis is etiologically related to an in service 
injury, that opinion, which states only that that the trauma 
in service resulted "in some degree" of vascular injury and 
"could" have resulted in injury to the venous vessels, is 
equivocal.  The examiner does not therein opine that the 
veteran actually suffered from injury to the venous vessels.  

Furthermore, the claims file also contains the opinion of a 
separate VA examiner who examined the veteran in November 
1997.  That examiner opined that the veteran suffered from 
recurrent superficial thrombophlebitis, but that there was no 
evidence whatsoever that the veteran's disorder had any 
relationship to his previous knee injury, adding that "the 
most common antecedent [was the veteran's] gross obesity."  
Although no medical records were sent to the examiner, the 
examiner's opinion appears to have been predicated upon an 
accurate recitation of history.  

Moreover, the VA solicited the opinion of a medical reviewer 
who, in November 1998, offered an opinion concerning the 
etiology of the veteran's disease.  That opinion was 
predicated upon a review of the claims file and observes that 
there is no evidence of treatment for thrombophlebitis prior 
to 1995.  The reviewing physician concluded in that opinion 
that it is extremely unlikely that there is a causal 
relationship between the injury in 1964 and thrombophlebitis, 
which developed more than 30 years after the 1964 injury.  

The November 1998 opinion is unequivocal in its conclusion 
that thrombophlebitis is unrelated to the veteran's trauma 
during service.  Particularly when taken together with the 
November 1997 opinion, the November 1998 opinion is such that 
its probative value outweighs that of the November 1996 
opinion.  Although any service medical records generated 
after September 1966 apparently are unavailable, the veteran 
does not contend that thrombophlebitis was diagnosed during 
service.  Moreover, as observed in the November 1998 opinion, 
there is no record of any diagnosis of thrombophlebitis prior 
to 1995.  The preponderance of the evidence reflects that 
thrombophlebitis is unrelated to service.  Service connection 
for that disorder, therefore, is unwarranted.  


B.  Knees

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4 (2001).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

The veteran seeks a higher evaluation for residuals of injury 
to the left knee and to the right knee, with arthritis.  Each 
knee currently is evaluated as 20 percent disabling under 
diagnostic codes 5010 and 5257.  

Under diagnostic code 5010, traumatic arthritis, generally, 
is evaluated based upon limitation of motion under the 
appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Limitation of flexion of the 
knee warrants a 20 percent evaluation, where flexion is 
limited to 30 degrees, and a 30 percent evaluation, where 
flexion is limited to 15 degrees.  Limitation of extension 
warrants a 20 percent evaluation, where extension is limited 
to 15 degrees, and a 30 percent evaluation, where extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260, 5261.  

Diagnostic Code 5257 addresses recurrent subluxation or 
lateral instability of the knee.  Impairment under that code 
warrants a 10 percent evaluation, where slight, a 20 percent 
evaluation, where moderate, and a 30 percent evaluation, 
where severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Although those provisions have no bearing in 
assessing the severity of a disability under Diagnostic Code 
5257, Johnson v. Brown, 9 Vet. App. 7, 11 (1996), they are 
relevant in determining whether there is loss of range of 
motion.  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable rating.

Evidence in the claims file documents ongoing treatment for 
arthritis in both knees.  In April 1993, the veteran 
complained of "crunching and grinding" in his knees, as 
well as medial pain.  The veteran experienced peripatellar 
pain and crepitus with range of motion.  X-ray examination 
revealed medial joint space narrowing, although this 
reportedly was "not horrible."

In January 1994, the veteran complained that his right knee 
would lock up after sitting and that his left knee would not 
bend.  Each knee had 2 to 3 + crepitus and a trace of 
effusion.  There was questionable positive Mcmurray.  

In February 1994, the veteran underwent meniscectomies of 
both knees.  Diagnoses included torn medial and lateral right 
meniscus and left meniscus, bilateral tri-compartment 
chondromalacia, and bilateral extensive synovitis of the 
knees.  

In March 1994, the veteran reportedly demonstrated good range 
of motion.  Crepitus was minimal.  However, the veteran's 
physician opined that the veteran would likely need knee 
joint replacements at some future time.  

At a November 1996 VA examination, examination of the knees 
revealed mild bilateral crepitance and "minimal pain to 
range of motion."  Examination also revealed "mild right 
lateral collateral limit laxity."  Ligaments were otherwise 
stable.  There was no heat or effusion over the knees.  Range 
of motion of the right knee was 14 to 113 degrees of flexion.  
Range of motion of the left knee was 15 to 106 degrees of 
flexion.  Motor strength was 5/5 in both lower extremities.  
The veteran ambulated with a normal gait, described by the 
examiner as nonantalgic.  Assessments included bilateral 
degenerative arthritis of the knees.  

The veteran again underwent a VA examination in March 2000.  
During that examination, the veteran indicated that he 
experienced trouble "getting up and getting down" and that 
he was unable to stand for more than five to ten minutes 
without pain.  Examination revealed pain on the inner aspect 
of the knees described as sharp and lasting five to six 
minutes.  This pain reportedly improved after moving, but 
then returned.  The veteran described the pain as seven to 
eight out of ten and indicated that the pain was worse with 
walking.  The veteran also complained of weakness in the 
knees, as well as stiffness and swelling, although he denied 
redness.  He indicated that the knees did not give way, but 
that they locked occasionally.  He also complained that both 
knees tire easily.  

During the examination, the veteran utilized a cane and wore 
special corrective shoes.  Examination of the right knee 
revealed 100 degrees of both active and passive flexion, with 
pain at 100 degrees, relieved at 90 degrees.  Extension was 
present to 0 to five degrees.  Examination of the left knee 
revealed 90 degrees of both active and passive flexion, with 
pain at 90 degrees, relieved at 80 degrees.  Extension was 
present to 0 to ten degrees.  Ligaments of both knees were 
normal, although there was positive left Mcmurray, describe 
as tenderness on the inner and anterior aspect of the left 
knee.  

Examination also revealed crepitus with movement, especially 
flexion.  There was trace edema in the lower extremities.  
There was no effusion and no instability.  Strength of both 
knees was 5+.  There was tenderness on the medial aspect of 
both knees, however, worse on the left.  The veteran's gait 
was normal.  X-ray examination showed moderate osteoarthritis 
with joint space narrowing in both knees, characterized as 
moderate on the right side and as severe on the left side.  

This evidence, although it sufficient to justify a 20 percent 
evaluation for each knee under diagnostic code 5010, does not 
warrant a higher evaluation under that diagnostic code and 
does not warrant a separate evaluation under a different 
diagnostic code.  The Board has considered the veteran's 
complaints of pain in conjunction with the objective evidence 
of limitation, including the findings developed during the VA 
examinations.  The Board finds that the veteran's disability, 
in either knee, is analogous to limitation no more severe 
than limitation of flexion to 20 degrees or limitation of 
extension to 15 degrees.  

Treatment records do not reflect the veteran's knee to be 
unstable and the veteran, although he has complained of knee 
locking, has not complained that either knee gives way.  
During the most recent VA examination, he indicated that his 
knees did not give way, and examination revealed the knees to 
be stable.  The Board, therefore, finds that the veteran does 
not experience recurrent subluxation or lateral instability 
in either knee.  He has been adequately compensated for his 
disability by the 20 percent evaluation currently in effect 
for each knee, and a separate evaluation based other 
impairment of the knee under diagnostic code 5257 is 
unwarranted.  

C.  Conclusion

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO, at the time of the decision that is the subject of 
this appeal, did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The veteran has been notified in the 
statement of the case of the type of evidence needed to 
substantiate his claim.  Furthermore, the VA has obtained all 
pertinent evidence identified by the veteran.

The Board in its March 1999 remand requested that the RO 
obtain treatment records of a number of private medical 
providers.  The only private medical providers directly 
identified by the veteran in the course of this appeal, 
however, consisted of two physicians, Dr. C. and Dr. S.  The 
records of those physicians have been obtained.  Other 
private health care providers identified in the remand appear 
to be facilities associated with the physicians in question.  
Because the medical records of those physicians have been 
obtained, there has also been substantial compliance with the 
terms of the Board's prior remand.  

The claims file does not contain service medical records for 
years after 1966.  Additional records were previously 
requested after the initial receipt of service medical 
records.  However, as observed by the Board in June 1992, any 
additional records are not available and cannot be obtained.   

Also, in a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
veteran has been given examinations and the evidence before 
the Board is sufficient to properly adjudicate his claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted


ORDER

The appeal is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

